Citation Nr: 1446083	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic left knee strain.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C. D.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 2002 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran and C. D. testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated through January 2014.  As relevant to the Veteran's left knee disability, VA treatment records dated through December 2013 were considered in the January 2014 supplemental statement of the case and the January 2014 records are irrelevant to such claim.  Additionally, as relevant to the Veteran's PTSD, he waived initial agency of original jurisdiction (AOJ) of this newly associated evidence at his August 2014 Board hearing.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for a right knee disorder as secondary to a service-connected chronic left knee strain was raised by the Veteran during his August 2014 hearing.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination referable to his PTSD in June 2012.  The Board finds that an additional examination is necessary as the Veteran alleged significantly worsening symptoms since his last VA examination.  Specifically, he has reported experiencing paranoia, decreased motivation, and periods of extreme anxiety during his August 2014 hearing.  The Board notes that the Veteran had denied symptoms of decreased motivation, paranoia, generalized anxiety, and panic attacks during his June 2012 VA examination.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Similarly, the Veteran was most recently afforded a VA examination referable to his left knee disability in January 2012.  The Board finds that an additional examination is necessary as the Veteran alleged significantly worsening symptoms since his last VA examination.  Specifically, he has reported increased weakness, popping, pain, and giving out during his August 2014 hearing.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his chronic left knee strain.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

Due to the length of time which will elapse on remand, updated VA treatment records from the VA Medical Center (VAMC) in Denver and the Community Based Outpatient Clinic (CBOC) in Colorado Springs dated from January 2014 to the present should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Denver VAMC and Colorado Springs CBOC dated from January 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all manifestations of the Veteran's PTSD. He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in June 2012 and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  If any other psychiatric disorder is diagnosed, to include obsessive compulsive disorder, the examiner should indicate whether the symptoms associated with such disorder can be separated from his PTSD symptoms and, if such symptoms are determined to be separate, whether such disorder is related to the Veteran's PTSD. In this regard, the examiner should consider the June 2012 VA examiner's determination that the Veteran had PTSD with related obsessive compulsive behavior.  The examiner should also describe the overall impact of the Veteran's PTSD has on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected chronic left knee strain.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  For the left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. The examiner should specifically indicate whether the left knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the left knee.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

